Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction
Applicant’s response to Election/Restriction requirement filed on 10/6/2021 has been entered and made of record. 
Originally presented Claims:	1-31
Pending Claims			1-21, 27 and 29
Independent Claims		1
Amended Claims:		None	
Cancelled or Withdrawn:	22-26, 28, and 30-31
Newly Added:			None
Specification
The disclosure is objected to because of the following informalities: In [0067] recites “SW algorithm”, however it is not clear what “SW” represents. The Examiner assumes SW to mean Smith-Waterman (SW) algorithm1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 recites the limitation " the optical signal of the scene " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the optical pattern signal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation (ii) illuminate the image sensor and the first with the first optical signal. However, it is not clear what the “the first with the first optical signal.” Means. The first recitation of “the first” is not clear what it is referring to. For examination purposes, the examiner assumes it is redundant and reading it as follows (ii) illuminate the image sensor [[and the first]] with the first optical signal.
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not means adapted to generate at least one video stream signal of consecutive captured image in claim 13. SPEC [0020] [0074]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 13-21 and 27 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by SCHUSTER et al. (DE 10047896 A1) hereinafter “SCHUSTER”.
Regarding claim 1 SCHUSTER
SCHUSTER discloses A device for image frame capturing (Fig. 1 Fig. 2 shows the optical detection device according to FIG. 1 with an additional light source.” Page 8 line 24), comprising: 
a) at least one image sensor (SCHUSTER, sensor device 1, “a surveillance camera for monitoring a spatial area (B)”,) adapted to 
capture at least one image frame of an overall optical signal illuminating at least one area of the image sensor (SCHUSTER, Fig.1, light coming from Area B (dashed lines) and test images 4 (dot-dash  whereby 
the overall optical signal comprises at least one first optical signal (Fig. 1, dashed lines from Area B) and at least one second optical signal (SCHUSTER, Fig. 1, test images 4 (dot-dash lines) from Test Image generation device 3); and 
b) at least one optical pattern signal generator (Test Image generation device 3) adapted to generate at least the second optical signal (SCHUSTER, Fig. 1 “Test Image generation device [3] for generating a chronological sequence of test images that can be detected by the sensor device”, Page 3 lines 24-25 “changing pattern 4”).
 Regarding claim 2 SCHUSTER
SCHUSTER discloses the device of claim 1, wherein at least one of the first optical signal comprises an optical signal of a scene to be captured (dashed lines from Area B, Fig. 1), and the second optical signal comprises an optical pattern signal (SCHUSTER, test images 4 (dot-dash lines) from Test Image generation device 3).
Regarding claim 3 SCHUSTER
SCHUSTER discloses The device of claim 1, wherein at least one of the first optical signal (Fig. 1, the dashed lines from Area B) and the optical signal of the scene to be captured (Area B) comprises at least 
(a) light reflected, emitted or emanated from at least one object whereby the object is present in the scene (Fig. 1, the dashed lines from Area B),
(b) light reflected towards the image sensor (Fig. 1, the dashed lines from Area B is directed to the sensor device 1), and 
(c) light of the visible, infrared or ultraviolet light spectrum. (SCHUSTER, “It should be noted that the term “light” is generally not restricted to visible radiation in the wave range from 380 nm to 780 nm, but also applies to ultraviolet (UV) radiation and infrared (IR) radiation.” Pages 5 lines 8-9).
Regarding claim 5 SCHUSTER
SCHUSTER discloses The device of claim 1, wherein the at least one area of the image sensor comprises one or more of at least one first area (Fig. 1, top and bottom area of the sensor device 1) or at least one second area (Fig. 1, middle of the sensor device 1), 
wherein at least one of the at least one first area of the image sensor is illuminated by the first optical signal (Fig. 1, top and bottom area of the sensor device 1 is illuminated by the dashed lines, Fig. 1), the at least one second area of the image sensor (Fig. 1, top and bottom area of the sensor device 1 is illuminated by the dot-dash lines (test pattern images)) is illuminated by the second optical signal  (Fig. 1, top and bottom area of the image sensor is illuminated by the dot-dash lines (test pattern images).  SCHUSTER, Sensor device 1 comprises first area where light coming from Area B (dashed lines) falls and a second area where the images 4 (dot-dash lines) from Test Image generation device 3 reflected by mirror/inclined surface 7 falls, Fig. 1).
the at least one first area of the image sensor is adapted to capture at least light of the visible, infrared or ultraviolet light spectrum (Fig. 1, the top and bottom area of the sensor device 1 captures dashed lines, Fig. 1), and19ATTORNEY DOCKET NO.PATENT 
13374-125-999the at least one second area of the image sensor is adapted to capture at least partly light of the visible, infrared or ultraviolet light spectrum (SCHUSTER, Fig. 1, the middle of the sensor device 1 captures the test images 4 (dot-dash lines) from Test Image generation device 3 and reflected by mirror/inclined surface 7 falls, Fig. 1. SCHUSTER further discloses “It should be noted that the term 
Regarding claim 6 SCHUSTER
Claim 6 recites “at least one of” i – vii. Therefore, it only requires one of the limitations i-vii.
SCHUSTER discloses The device of claim 5, wherein the first area and the second area are arranged relative to each other so that at least one of 
(i) the first area and the second area partly or entirely overlap (SCHUSTER, “The images of the surroundings or the room area B and the sequence of test images 4 thus overlap on the sensor device 1.” Page 9, line 8), 
(ii) the first area lays at least partly within the second area of the image sensor, the first area and the second area having one, two, three or four common edges, 
(iii) the second area lays at least partly within the first area of the image sensor, the first area and the second area having one, two, three or four common edges, 
(iv) the first area lays entirely within the second area of the image sensor, 
(v) the second area lays entirely within the first area, 
(vi) the first area and the second area have at least one common edge, and 
(vii) the second area lays completely outside the first area. 
Regarding claim 7 SCHUSTER
SCHUSTER discloses The device of claim 1, wherein at least one of at least one first optical path is defined by the propagation path the first optical signal takes from at least one of the scene to be captured and towards the image sensor (Fig. 1, the dashed lines originating from the Area B and propagating to the sensor device 1 has a first optical path defined by the propagation path.), and at least one second optical path is defined by the propagation path the second optical signal takes from at least one of the optical pattern signal generator and towards the image sensor. (Fig. 1, the test images 4 (dot-dash lines) from Test Image generation device 3 and propagating to the sensor device 1, have a second optical path defined by the propagation path as shown in Fig. 1).
Regarding claim 8 SCHUSTER
SCHUSTER discloses The device of claim 1, further comprising at least one first optical system (lens 2, Fig. 1) adapted to at least one of 
(i) project or direct the first optical signal (the dashed lines originating from the Area B, Fig. 1) at least one of onto and towards the image sensor (sensor device 1) and the first area (SCHUSTER, see Fig. 1, the dashed lines originating from the Area B is directed to the center of the sensor device 1.)  and 
(ii) illuminate the image sensor and the first with the first optical signal (Fig. 1, dashed lines originating from the Area B is projected on the sensor device 1, See Page 9 lines 5-8). 
Regarding claim 9 SCHUSTER
SCHUSTER discloses The device of claim 8, wherein the first optical system (lens 2)21ATTORNEY DOCKET NO.PATENT is at least one of placed in the first optical path and between the scene to be captured and the image sensor. (SCHUSTER, Fig. 1, the lens 2 is placed between Area B to be imaged and sensor device 1). 
Regarding claim 10 SCHUSTER
SCHUSTER discloses The device of claim 1, wherein the optical pattern signal generator (Fig. 1, Test Image generation device 3) comprises at least one lighting unit (SCHUSTER, Fig. 1, Test image generation device 3. See also Fig.2 Optional light source 8) for at least one of generation, transmission and emission of the second optical signal or the optical pattern signal (Fig. 1, the test images 4 (dot-dash lines) from Test Image generation device 3), whereby the lighting unit emits light in the visible, infrared or ultraviolet light spectrum, and at least one monitor working in the visible, infrared or ultraviolet light spectrum. (SCHUSTER, it should be noted that the term “light” is generally not restricted to ultraviolet (UV) radiation and infrared (IR) radiation, Page 5 lines 8-9).
Regarding claim 11 SCHUSTER
SCHUSTER discloses The device of claim 1, wherein at least one of the device (Fig. 1, Fig. 2) and the optical pattern signal generator comprises at least one second optical system  which is at least one of placed in the second optical path (Test image generation device 3 with mirror 6/inclined surface 7, Page 9 line 7, Fig. 1, Fig. 2), placed optically between the optical pattern signal generator and the image sensor (Fig. 1, mirror 6/inclined surface 7. Fig. 2 is placed between), and placed inside the optical pattern signal generator.  (Fig. 1, mirror 6/inclined surface 7 placed between Test image generation device 3 and sensor device 1.) 
Regarding claim 13 SCHUSTER
SCHUSTER The device of claim 1, wherein the image sensor further comprises means adapted to generate at least one video stream signal of consecutive captured image frames. (SCHUSTER, “a chronological sequence of test images (4) is obtained by a device for generating test images (3)”, abstract) “This object is achieved in the method mentioned at the outset in that the method comprises the following steps: a chronological sequence of test images is generated by means of a test image generation device and is imaged on a sensor device of the detection device” Page lines 18-20.)
Regarding claim 14 SCHUSTER
SCHUSTER The device of claim 1, further comprising at least one mirror element (Fig. 7, mirror 6) which is at least one of placed in the first optical path (Fig. 1, the dashed lines originating from the Area B and propagating to the sensor device 1 has a first optical path defined by the propagation path. Fig. 7, mirror 6), placed in the second optical path, placed optically between the optical pattern signal generator (Fig. 1, Test Image generation device 3)  and the image sensor (Fig. 1,  sensor device 1), placed optically between the first optical system (lens 2) and the image sensor (Fig. 1,  sensor device 1), placed optically between the scene to be captured (Fig. 1,  Area B) and the first optical system (lens 2), placed optically between the optical pattern signal generator (Fig. 1, Test Image generation device 3) and the second optical system (mirror 6/beamsplitter 7), placed optically between the second optical system  (mirror 6/beamsplitter 7) and the image sensor (Fig. 1,  sensor device 1), and placed optically between the scene to be captured (Area B) and the image sensor (Fig. 1,  sensor device 1).
Regarding claim 15 SCHUSTER
SCHUSTER discloses The device of claim 14, wherein the mirror element (mirror 6/beamsplitter 7) extends through at least one focal point of at least one of the first and the second optical system (Fig. 1, Fig. 2 mirror 6/beamsplitter 7 ), the at least one focal point being located at least one of optically or spatially between the at least one of first and second optical system and the image sensor (Fig. 1, Fig. 2 mirror 6/beamsplitter 7 is between lens 2 and sensor device 1).
Regarding claim 16 SCHUSTER
SCHUSTER discloses The device of claim 14 (Fig. 1), wherein the mirror element (mirror 6) is at least in certain areas designed as a semi-transparent mirror (“partially transparent mirror” Page 4) or as a cold light mirror, and at least one of 
(i) one or more of the first optical signal and the second optical signal is passing the mirror element through the transmissive side of the mirror element (SCHUSTER, “The light source 8 throws its light 15 onto the partially mirrored cut surface 7, is mirrored in the direction of the lens 2 and penetrates it. Subsequently, part of the light from the light source 8 on objects in the spatial region B is scattered back into the lens 2 (reference number 16) and passes through the mirror 6 into the sensor device 1”, Page 10 lines 15-18), and
(ii) one or more of the first optical signal and the second optical signal is reflected at the reflective side of the mirror element. (SCHUSTER, reflected by the partially mirrored cut surface” Fig. 2, page 4 line 36-page 5 line 1-2).
Regarding claim 17 SCHUSTER
SCHUSTER discloses The device of claim 1, wherein the first optical path (Fig. 1, the dashed lines originating from the Area B and propagating to the sensor device 1 has a first optical path defined by the propagation path.) comprises at least one first first optical path (path between area B and lens 2, Fig.1) and at least one second first optical path (path between and lens 2, Fig.1path of  the test image 4 (dot-dashed lines) before it is reflected by mirror, Fig. 1 ), 
wherein at least one of the first first optical path (optical path of the dashed line coming from Area B) extends between (i) at least one of the first optical system (lens 2)21ATTORNEY DOCKET NO.PATENT 13374-125-999and the scene to be captured (between lens 2 and Area B), and (ii) the mirror element, and the second first optical path extends between the mirror element and the image sensor (optical path of the test image 4 (dot-dashed lines) after it is reflected by mirror 6, i.e.,  between mirror 6 and sensor device 1, Fig. 1).
Regarding claim 19 SCHUSTER
SCHUSTER discloses The device of claim 17, wherein at least one of (i) the first first optical path (Optical path between lens 2 and Area B, Fig. 1) , (ii) the second first optical path (optical path between mirror 6 and sensor device 1, Fig. 1), (iii) the first second optical path (SCHUSTER, Fig. 1, the path of the test pattern 4 propagates on before it is reflected by the beam splitter 6/mirror 7), and (iv) the second second optical path, and 
at least one of (i) the first first optical path (Optical path between lens 2 and Area B, Fig. 1), (ii) the second first optical path (optical path between mirror 6 and sensor device 1, Fig. 1), (iii) the first second optical path (SCHUSTER, Fig. 1, the path of the test pattern 4 propagates on before it is reflected by the beam splitter 6/mirror 7), and (iv) the second second optical path are extending at least one of substantially perpendicular and substantially parallel to each other entirely or partially.  (SCHUSTER, optical path of the dashed line coming from Area B goes parallel to the test images 4 (dot-dash lines) from Test Image generation device 3 projected onto the mirror/beam splitter 7, Fig. 1)
Regarding claim 20 SCHUSTER
SCHUSTER discloses 20. The device of claim 17, wherein at least one of the first first optical path (Optical path between lens 2 and Area B, Fig. 1) and the first second optical path (SCHUSTER, Fig. 1, the path of the test pattern 4 propagates on before it is reflected by the beam splitter 6/mirror 7), and at least one of the second first optical path (optical path between mirror 6 and sensor device 1, Fig. 1) ) and the second second optical path (path taken by the dot-dashed lines after being reflected by mirror 6 to sensor device 1, Fig. 1 ), are extending substantially along a common straight line entirely or partially. (optical path of the dashed line coming from Area B after passing through mirror 6/beam splitter 7 and test images 4 (dot-dash lines) from Test Image generation device 3 after being reflected by the mirror/beam splitter 7 propagate along substantially common propagation path on to the sensor device 1, Fig. 1, see also Fig. 2.)   
Regarding claim 18 SCHUSTER
SCHUSTER discloses The device of claim 1, wherein the second optical path comprises at least one first second optical path (SCHUSTER, Fig. 1, the path of the test pattern 4 propagates on before it is reflected by the beam splitter 6/mirror 7) and at least one second second optical path (Fig. 1, the path of the test pattern 4 propagates on after it is reflected by the beam splitter 6/mirror 7 ) , wherein at least one of the first second optical path extends between (i) at least one of the optical pattern signal generator and the second optical system  (between Test Image generation device 3 and beam splitter  and (ii) the mirror element, and the second second optical path extends between the mirror element and the image sensor (Fig. 1, between beam splitter 6/mirror 7 and sensor device 1).  
Regarding claim 21 SCHUSTER
SCHUSTER discloses The device of claim 1, wherein the optical pattern signal generator (Fig. 3, Test Image generation device 3) is at least one of attached to the image sensor (SCHUSTER, Advantageously, “the sensor device 1, the objective 2, the test image generating device 3 and the mirror 6 are arranged in a housing (not shown) in order to realize both a compact design and to avoid complex adjustment work between the screen 3, mirror 6 and sensor device 1.” Page 10 Lines 29-31, Page 8 lines 8-10,) and arranged so that it illuminates the image sensor (sensor device 1) and the second area with the second optical signal (Fig. 1, Test Image generation device 3 is housed in a common housing in the sensor device 1 and arranged so that it projects the test image 4 (dot-dashed lines) to the sensor device 1 and the top and bottom portion of the sensor device 1 with the test image 4 (dot-dashed lines)),
wherein the optical pattern signal (test image 4 (dot-dashed lines)) illuminates the image sensor (test image 4 (dot-dashed lines) sensor device 1) and the second area with the second optical signal (top and bottom portion of the sensor device 1.  See also Page 12, the sequence of test images (4), in particular a pixel area, sweeps over the sensor device (1) onto which the area (B) to be monitored is imaged. Page 12, lines 3-5) .
at least one of: directly with at least one of 
(a) the direction of the second optical path (path of the test image 4 (dot-dashed lines, Fig. 1) being unchanged by one or more optical elements, by mirror elements or the mirror element (the path of the test image 4 (dot-dashed lines, Fig. 1) is unchanged), and 
(b) no one or more optical elements, mirror elements or the mirror element is placed in the second optical path or optically between the optical pattern signal generator and the image sensor , and indirectly via at least one of the mirror element and by reflecting the second optical signal at the reflective side of the mirror element. (Fig. 1, “these test images 4 are detected by the sensor device 1 via a partially transparent mirror 6, the test image 4 being reflected on an inclined surface 7 of the mirror 6.” Page 9 lines 3-4).
Regarding claim 27 SCHUSTER
SCHUSTER discloses A method for image frame capturing using the image capturing device of claim 1, comprising: 
illuminating at least one first area of an image sensor with a first optical signal (SCHUSTER, Fig.1, light coming from Area B (dashed lines)), whereby the first optical signal at least one of comprises and represents an optical signal of a scene to be captured (SCHUSTER, Fig. 1, dot-dashed line from area B); 
generating with an optical pattern signal generator (Test Image generation device 3) at least one second optical signal (test images 4 (dot-dash lines) from Test Image generation device 3, “changeable pattern or the sequence of test images”, Page 6 lines 26, 34), whereby the second optical signal at least one of comprises and represents an optical pattern signal (SCHUSTER, “test pattern sequence including the test patterns.” (Page 4 line 9). Fig. 1 “Test Image generation device [3] for generating a chronological sequence of test images that can be detected by the sensor device”, Page 3 lines 24-25 “changing pattern 4”);  24ATTORNEY DOCKET NO.PATENT 13374-125-999 
illuminating at least one second area of the image sensor with the second optical signal (SCHUSTER, “For this purpose, the sequence of test images 4 suitably sweeps over the entire pixel area of the CCD chip or the CMOS chip in order to address each individual pixel, or at least the area occupied by the image of spatial area B on sensor device 1.” Page 10); and 
capturing at least one frame of the overall optical signal illuminating at least one area of the image sensor, whereby the overall optical signal comprises at least the first optical signal and at least the second optical signal (light coming from Area B (dashed lines) and test images 4 (dot-dash lines), whereby the area comprises at least the first area and at least the second area (SCHUSTER, Fig.1, light coming from Area B (dashed lines) and test images 4 (dot-dash lines) from Test Image generation device 3 reflected by beam splitter 7 illuminating sensing device 1, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHUSTER in view of YOU et al. (US 20170127036 A1) hereinafter “YOU”.

SCHUSTER discloses The device of claim 1, wherein at least one of the second optical signal and the optical pattern signal (SCHUSTER, A sequence of test images 4, Page 9, 1-4)
(i) is dynamic or changing over time (SCHUSTER, A changing pattern, Page 6, line 24),
(ii) comprises, encodes, or displays at least one predefined information or at least one visual pattern, (SCHUSTER, “The changeable pattern or the sequence of test images comprises in addition to a signal which, for example, runs through a line on a screen or, alternatively, a piece of information to be used differently by the sensor device or the evaluation unit.” Page 6 lines 32-34).
(iii) comprises at least partly light of the visible, infrared or ultraviolet light spectrum (SCHUSTER, ultraviolet (UV) radiation and infrared (IR) radiation.” Page 5 line 9), and 
(iv) changes . . . (Fig. 1, changeable pattern” Page 10 lines 12. “A sequence of test images 4 is generated on this screen 3a once, continuously, at predetermined times or by means of a random generator at specific time intervals. After deflection, these test images 4 are detected by the sensor device 1 via a partially transparent mirror 6, “Page 9, 1-4).
SCHUSTER does not explicitly disclose . . . synchronously with the frame rate of the image sensor.
However, YOU discloses . . . synchronously with the frame rate of the image sensor. (YOU, [0018] The depth information acquisition apparatus may further include a light source driver configured to drive the light source … by synchronizing with a frame rate of the image sensor. [0018]. a light source driver configured to drive the light source by using the modulation signal and shift the phase of the modulation signal by synchronizing with a frame rate of the image sensor. [0017], [0036], [0037] [0038]) [0017] The image sensor may be configured to operate in a rolling shutter scheme.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing day of the application to modify SCHUSTER’s optical detection device by incorporating “. . . at least one aperture” as suggested by Dilsiz since “It is also beneficial to synchronize the light source with the camera's frame rate to avoid a frequency mismatch with can result in a beating, flickering or "strobing" image.” (Upton2, [0008]).
Claim Rejections - 35 USC § 103
Claims 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHUSTER in view of Dilsiz et al. (DE 10 2014 213456 A1) hereinafter “Dilsiz”.
Regarding claim 12 SCHUSTER-Dilsiz
SCHUSTER discloses The device of claim 8, wherein at least one of the first optical system (lens 2) and the second optical system (mirror 6/beam splitter 7) comprises one or more of at least one lens (lens 2) and . . .
SCHUSTER does not explicitly disclose . . . at least one aperture. 
However, Dilsiz discloses . . . at least one aperture. (Dilsiz, a filter device 202 with an opening 203 to let the light 205 from light source 105 to irradiate partial area 204 of the sensor device 201 [0052]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing day of the application to modify the detection device 10 taught by SCHUSTER by incorporating “. . . at least one aperture” as suggested by Dilsiz in order to irradiate partial area of the sensor.” (Dilsiz, [0052]).
Regarding claim 29 SCHUSTER-Dilsiz
SCHUSTER discloses the invention as claimed. 
A vehicle comprising at least one device according to claim 1 for image frame capturing.  
However, Dilsiz discloses A vehicle comprising at least one device according to claim 1 for image frame capturing.  (Dilsiz, [0044], Fig. 4 shows a vehicle according to an embodiment of the invention. [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing day of the to fit a vehicle with the optical detection device 10 thought by SCHUSTER in “a vehicle” as suggested by Dilsiz “for monitoring sensitive spatial areas such as surroundings of work machines or vaults.” (SCHUSTER, Page 10, lines 29-31).
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ote et al. (US 20180060626 A1) OPTICAL IMAGING DEVICES AND METHODS.
Price et al. (US 20180253856 A1) Multi-Spectrum Illumination-and-Sensor Module For Head Tracking, Gesture Recognition And Spatial Mapping
US 20150187828 A1 1 1
Lee et al. US 20140111619 A1
Wolfgramm et al. US 2020/0330675 A1
DE102014213456A1, claim 5 and 6, [0025], [0026] [0054]-[0056]
US 20170078649 A1 METHOD AND SYSTEM FOR UNSYNCHRONIZED STRUCTURED LIGHTING. (for Claim 4)
US 20140043439 A1 METHOD FOR OPERATING A CAMERA AND A PROJECTOR IN A SYNCHRONIZED MANNER. ([0011] for Claim 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 20120023110 A1
        2 Upton US 20150271886 A1